Citation Nr: 0209460	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  00-04-314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD), for accrued purposes only.


REPRESENTATION

Appellant represented by:	[redacted] 


WITNESS AT HEARING ON APPEAL

[redacted]



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972; he died in June 1989.  The appellant is the veteran's 
daughter.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the VA Regional Office 
(RO) in Montgomery, Alabama.  The Board notes that this claim 
for accrued benefits was raised in October 1989 by the 
appellant's custodial parent, S.W.  The appellant is now of 
the age of majority and in September 1992, signed a power of 
attorney appointing S.W. as her agent with regard to this 
claim.

In an October 2000 decision, the Board denied entitlement to 
service connection for PTSD for accrued purposes.  The 
appellant appealed the case to the United States Court of 
Appeals for Veterans Claims (CAVC).  The Secretary filed a 
Motion for Remand of the issue denied in this case in light 
of the enactment of Veterans Claims Assistance Act of 2000 
(VCAA), (now codified at 38 U.S.C.A. §§ 5100 et. seq. (West 
Supp. 2001)).  In a January 2002 order, the Court granted the 
Secretary's motion for Remand and vacated the Board's October 
2000 decision with respect to the above issue.

The appellant's representative has requested equitable relief 
under the provisions of 38 U.S.C.A. § 503 (West 1991).  A 
grant of equitable relief is solely within the discretion of 
the Secretary of Veterans Affairs.  It is not within the 
Board's jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 
303 (1992).  The request will be referred to the Chairman of 
the Board for consideration under 38 C.F.R. § 2.7 (2001) 
after this decision of the Board has been issued.


FINDINGS OF FACT

1.  At the time of his death in June 1989, the veteran had a 
claim pending for service connection for PTSD.

2.  At the time of the veteran's death, the record did not 
contain competent medical evidence of a diagnosis of PTSD.


CONCLUSION OF LAW

The claim for service connection for PTSD for accrued benefit 
purposes is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5121 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.304(f), 3.1000 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, CAVC remanded this case to the Board for 
consideration of the VCAA.  The VCAA, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001), provides, among other 
things, for notice and assistance to appellants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute. 

In the present case, the Board concludes that the appellant 
was provided ample and adequate notice as to the evidence 
needed to substantiate her claim in the administrative 
decision, Statement of the Case, and the January 2002 CAVC 
order. 
Furthermore, the Board finds that VA has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  The appellant has submitted 
statements and presented testimony in support of her claim.  
She has been offered an opportunity to submit additional 
evidence in support of her claim; however, no additional 
sources of information were identified.  The Board notes that 
additional documents were associated with the claims file 
after the veteran's death.  Certain records might be viewed 
as in the constructive possession of VA, and continuation of 
a regulatory process rather than the creation of new 
evidence.  Therefore, the Board has reported all the 
evidence.  However, the issue of entitlement to accrued 
benefits must be based on the evidence of record at the time 
of death. 

In short, the Board concludes that all reasonable efforts to 
secure and develop the evidence that is necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the appellant has 
had ample notice of what might be required or helpful to her 
case.  Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist, and that under the 
circumstances of this case, additional development would 
serve no useful purpose. 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9);see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

At the time of the veteran's death, he had initiated a claim 
of entitlement to service connection for PTSD.  Although the 
veteran's claim terminated with his death, the regulations 
set forth a procedure for a qualified survivor to carry on, 
to a limited extent, a deceased veteran's claim for VA 
benefits by submitting a timely claim for accrued benefits.  
38 U.S.C.A. § 5121 (West 1991); see Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994).  Thus, while the claim for accrued 
benefits is separate from the claim for service connection 
filed by the veteran prior to his death, the accrued benefits 
claims is derivative of the veteran's claim and the appellant 
takes the veteran's claim as it stood on the date of his 
death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. 
Cir. 1996); Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998).   
In the instant case, the veteran died in June 1989, and the 
claim for accrued benefits was received in October 1989.  

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which the 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file at the time of his 
death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  Here, the 
appellant, the veteran's daughter, is advancing essentially 
the same claim for service connection for PTSD, for accrued 
benefit purposes, which the veteran had pending at the time 
of his death.

During the pendency of this appeal, regulations pertaining to 
service connection for PTSD were added to the code and later 
revised.  CAVC has clarified that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should ... apply unless Congress provided otherwise or 
permitted the Secretary ... to do otherwise and the Secretary 
did so."  Cohen v. Brown, 10 Vet. App. 128, 139 (1997) 
citing Fugere v. Derwinski, 1 Vet. App. 103, 109 (1990), see 
also Karnas v Derwinski, 1 Vet. App. 308 (1991).  

Prior to the veteran's death in June 1989, the law and 
regulations provided that service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after 
discharge is required to support the claim.  Id.   Service 
connection may also be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1989).  

Effective in May 1993, 38 C.F.R. § 3.304(f) was added.  It 
provided that service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition; 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1994).  
In June 1999, 38 C.F.R. § 3.304(f) was revised and now 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125 (a) (2001) of the regulations; a link, 
established by medical evidence between the current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor actually occurred.  38 
C.F.R. § 3.304 (2001).

The veteran's DD 214 shows that the veteran served 11 months 
in Vietnam and received the Vietnam Campaign Medal and the 
Vietnam Service Medal.  Service medical records do not reveal 
that the veteran complained of, was treated for, or was 
diagnosed with PTSD during service.  At his December 1971 
separation examination, his psychiatric examination was 
normal.

Private medical records dated in May 1980 noted that the 
veteran reported a history of heavy ethanol ingestion and 
nightmare type activity.  A clinical entry noted that the 
veteran would wake in his sleep screaming "boy with a 
grenade in his pocket." However, the record does not contain 
a diagnosis of PTSD.

VA hospital records dated in May and August 1983 as well as 
January 1984 VA examination show treatment a back disorder.  
Private medical report dated in May 1984 shows report of 
treatment for back disorder.  VA medical records from 1985 to 
1988 show treatment for coronary artery disease.  The June 
1989 death certificate lists the cause of death as 
respiratory arrest due to grand mal seizures and myocardial 
infarction.  The medical evidence of record at the time of 
the veteran's death does not show complaints, findings, 
treatment, or diagnosis of PTSD.

The Board notes that the appellant and her representative 
testified at a personal hearing in 1999 that the veteran had 
"backflashes"; was not the same mentally after he returned 
from Vietnam; and was scheduled to enter a PTSD program in 
1974 but his mother would not let him go. However, neither 
the appellant nor her representative is competent to offer 
medical opinion as to cause or etiology of the claimed 
disability as there is no evidence of record that either the 
appellant or her representative has specialized medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Additionally, at the time of the veteran's death in June 
1989, there was no diagnosis of PTSD of record.  Accordingly, 
the claim for entitlement to service connection for PTSD for 
accrued purposes is denied.  


ORDER

Service connection for PTSD, for accrued purposes, is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

